Parker, Justice.
Crippen vs. Ingersoll (10 Wend. R. 603), is decisive on the point that under a general clause in a notice asking for other and further relief, the party can not take costs of motion. The order of 27th August is therefore irregular, and so much of it as provides costs must be set aside.
The order did not give costs absolutely as in the case cited. It only provided what the law would have given without an entry *135in the order under the late practice, and what would have been allowed if asked for in the notice, whether the motion was granted or denied. For these reasons, considering the unsettled state of the practice and that this question is for the first time presented, I think no costs of this motion should be allowed.